EXHIBIT 10.4

 

EMPLOYEE CONSULTATION, POST-RETIREMENT, NON-COMPETITION AND

 

DEATH BENEFIT AGREEMENT

 

THIS EMPLOYEE CONSULTATION, POST-RETIREMENT NON-COMPETITION AND DEATH BENEFIT
AGREEMENT (“Agreement”) is made and entered into effective as of the 1st day of
July, 2005 (“Effective Date”), by and between FIRST-CITIZENS BANK & TRUST
COMPANY, a North Carolina banking corporation with its principal office in
Raleigh, Wake County, North Carolina (“Employer”) and FRANK B. HOLDING, JR.
(“Employee”);

 

W I T N E S S E T H

 

WHEREAS, Employee is an employee of Employer who has provided guidance,
leadership and direction in the growth, management and development of Employer
and has learned trade secrets, confidential procedures and information, and
technical and sensitive plans of Employer; and,

 

WHEREAS, Employer desires to limit Employee’s availability to other employers or
entities which are in competition with Employer following Employee’s retirement
from employment with Employer; and,

 

WHEREAS, Employer has offered to Employee a non-competition arrangement and a
consultation arrangement together with a death benefit arrangement for
Employee’s designated beneficiary or estate, as applicable, and the parties
hereto have reached an agreement concerning those arrangements and other matters
contained herein and desire to set forth the terms and conditions thereof.

 

NOW, THEREFORE, for and in consideration of the mutual promises and undertakings
herein set forth, Employee and Employer hereby agree as follows:

 

1. Consultation Payments. Following Employee’s “Retirement” (as defined below)
from Employee’s employment with Employer on the Retirement Date (as defined
below), Employer shall pay to Employee the sum of FOUR THOUSAND SIXTY-FOUR and
29/100 Dollars ($4,064.29) per month, beginning six months and one week after
Employee’s Retirement for a period of ten (10) years following Employee’s
Retirement or until Employee’s death, whichever first occurs (“Consultation
Payments”). Such monthly payments shall be paid for and in consideration of
Employee’s support, sponsorship, advisory and other services provided to

 

1



--------------------------------------------------------------------------------

Employer (“Consultation Services”); such sum to be payable to Employee whether
or not Employee’s Consultation Services are utilized in said month by Employer.
Except as set forth below, Consultation Payments hereunder shall be payable each
month without deductions and Employee agrees to be solely responsible for the
payment of all income and other taxes out of said funds and all Social Security,
self-employment and any other taxes or assessments, if any, applicable on said
compensation.

 

For and in consideration of said monthly Consultation Payments to Employee,
Employee will provide Consultation Services as an independent contractor to
Employer, as and when Employer may request, which services may be provided with
respect to all phases of Employer’s business and particularly those phases in
which Employee has particular expertise and knowledge. Employee’s services shall
be limited to those of an independent consultant, shall not be on a day-to-day
regularly scheduled operational basis and shall be provided only when Employee
is reasonably available and willing, which willingness will not be unreasonably
withheld. Employer shall make available to Employee such office space and
equipment as are reasonably necessary for Employee to carry out the obligations
under this Agreement and shall reimburse Employee for any extraordinary expenses
incurred in carrying out the obligations hereunder.

 

Effective as of Employee’s Retirement date, Employee and Employer agree that
Employee shall be, under the terms of this Agreement, an independent contractor,
and Employee agrees that Employee’s rights and privileges and obligations are
only as provided in this Agreement as to matters covered herein.

 

Notwithstanding the foregoing, if Employer determines that the Consultation
Payments are compensation for other than payments for Consultation Services, and
such payments shall be subject to any and all applicable withholding, Social
Security, employment, income and other taxes or assessments, if any, under
applicable tax law, the said payments shall be subject to the required
withholdings.

 

If Employee should die during the ten-year period during which Consultation
Payments are being made under this Paragraph 1, then those payments shall
terminate and future payments, if any, shall be made to Employee’s designated
beneficiary(ies) or Employee’s estate in accordance with the provisions of
Paragraph 3 of this Agreement.

 

2



--------------------------------------------------------------------------------

As used in this Agreement, the term “Retirement” shall mean a termination of
Employee’s employment with Employer which is treated as a “retirement” under the
terms of Employer’s defined benefit pension plan, and which occurs no later than
the last day of the calendar month in which Employee attains the age of
sixty-five (65) (the “Retirement Date”), or such other termination of Employee’s
employment as Employer and Employee shall agree in writing to treat as
“Retirement” for purposes of this Agreement. Employer and Employee hereby
acknowledge that compulsory retirement is not enforceable except as provided by
law. Employer and Employee further agree that no provision herein shall be
construed as requiring Employee’s retirement except as may now or hereafter be
permitted by law.

 

2. Non-competition Payments. Following Employee’s Retirement from his employment
with Employer on the Retirement Date, Employer shall pay to Employee the sum of
TWELVE THOUSAND ONE HUNDRED NINETY-TWO and 86/100 Dollars ($12,192.86) per
month, beginning six months and one week after Employee’s Retirement for a
period of ten (10) years following Employee’s Retirement or until Employee’s
death, whichever first occurs. Such monthly payments shall be paid for and in
consideration of Employee’s agreement in this Paragraph 2 (Employee’s “Covenant
Not To Compete”). Payments hereunder (“Non-competition Payments”) shall be
payable each month without deductions and Employee agrees to be solely
responsible for the payment of all income or other taxes or assessments, if any,
applicable on those payments.

 

For and in consideration of monthly Non-competition Payments to Employee,
Employee agrees not to become an officer or employee of, provide any
consultation to, nor participate in any manner with, any other entity of any
type or description involved in any major element of business which Employer is
performing at the time of Employee’s Retirement, nor will Employee perform or
seek to perform any consultation or other type of work or service with any other
firm, person or entity, directly or indirectly, in any such business which
competes with Employer, whether done directly or indirectly, in ownership,
consultation, employment or otherwise. Employee agrees not to reveal to outside
sources, without the consent of Employer, any matters, the revealing of which
could, in any manner, adversely affect or disclose Employer’s business or any
part thereof, unless required by law to do so. This Covenant Not To Compete by
Employee is limited to the geographic area consisting of each county or like
jurisdictional entity in which either Employer or any banking or investment
entity owned directly or indirectly by the

 

3



--------------------------------------------------------------------------------

parent of Employer shall maintain a banking or other business office at the time
of Employee’s Retirement, shall exist for and during the term of all payments to
be made under this Paragraph 2, whether made directly by Employer or as
otherwise provided herein, and shall not prevent Employee from purchasing or
acquiring, as an investor only, a financial interest of less than 5% in a
business or other entity which is in competition with Employer.

 

Employee acknowledges that the remedy at law for breach of Employee’s Covenant
Not To Compete will be inadequate and that Employer shall be entitled to
injunctive relief as to any violation thereof; however, nothing herein shall be
construed as prohibiting Employer from pursuing any other remedies available to
it, in addition to injunctive relief, whether at law or in equity, including the
recovery of damages. In the event Employee shall breach any condition of
Employee’s Covenant Not To Compete, then Employee’s right to any of the payments
becoming due under Paragraphs 1 and 2 of this Agreement after the date of such
breach shall be forever forfeited and the right of Employee’s designated
beneficiary(ies) or Employee’s estate to any payments under this Agreement shall
likewise be forever forfeited. This forfeiture is in addition to and not in lieu
of any of the above-described remedies of Employer and shall be in addition to
any injunctive or other relief as described herein. Employee further
acknowledges that any breach of Employee’s Covenant Not To Compete shall be
deemed a material breach of this Agreement.

 

Notwithstanding the foregoing, if Employer determines that the Non-Competition
Payments are compensation for other than payments for Non-competition, and such
payments shall be subject to any and all applicable withholding, Social
Security, employment, income and other taxes or assessments, if any, under the
applicable tax law, the said payments shall be subject to the required
withholdings.

 

If Employee should die during the ten-year period during which Non-competition
Payments are being made under this Paragraph 2, then those payments shall
terminate and future payments, if any, shall be made to Employee’s designated
beneficiary(ies) or Employee’s estate in accordance with the provisions of
Paragraph 3 of this Agreement.

 

3. Continuation of Payments. Following Employee’s death during the original
ten-year period of payments under Paragraphs 1 and 2 above, the sum of SIXTEEN
THOUSAND TWO HUNDRED FIFTY-SEVEN and 15/100 Dollars ($16,257.15) per month shall
be paid to such individual or individuals as Employee shall have designated in
writing as

 

4



--------------------------------------------------------------------------------

his beneficiary(ies) as provided in Paragraph 11 below or, in the absence of
such designation, to Employee’s estate, as applicable, beginning the first
calendar month following the date of Employee’s death and continuing thereafter
until the expiration of said original ten-year period. Once the Consultation
Payments and Non-competition Payments have begun, whether paid by Employer or as
otherwise provided herein, the maximum payment period under this Agreement shall
be ten (10) years. Payments hereunder shall be payable each month without
deductions and the recipient shall be solely responsible for the payment of all
income and other taxes and assessments, if any, applicable on those payments.

 

Notwithstanding the foregoing, if Employer determines that the Consultation
Payments and/or Non-competition Payments are compensation such that the payments
are subject to any and all applicable withholding, Social Security, employment,
income and other taxes or assessments, if any, under the applicable tax law,
said payment shall be subject to the required withholdings.

 

4. Death Benefits. In the event Employee dies while employed by Employer prior
to Employee’s Retirement Date or dies within six months and one week after
Employee’s Retirement Date, Employer will pay the sum of SIXTEEN THOUSAND TWO
HUNDRED FIFTY-SEVEN and 15/100 Dollars ($16,257.15) per month for a period of
ten (10) years, to such individual or individuals as Employee shall have
designated in writing as his beneficiary(ies) as provided in Paragraph 11 below
or, in the absence of such designation, to Employee’s estate, as applicable. The
first payment shall be made not later than two months following Employee’s
death. Payments under this Paragraph 4 shall be payable each month without
deductions and the recipient shall be solely responsible for the payment of all
income and other taxes and assessments, if any, applicable on those payments.

 

Notwithstanding the foregoing, if Employer determines that the Consultation
Payments and/or Non-competition Payments are compensation such that the payments
are subject to any and all applicable withholding, Social Security, employment,
income and other taxes or assessments, if any, under the applicable law, said
payments shall be subject to the required withholdings.

 

5. Forfeiture of Benefits. This Agreement is subject to termination by Employer
at any time and without stated cause. In the event Employer shall terminate this
Agreement, Employee shall forfeit all rights to receive any payment provided for
herein.

 

5



--------------------------------------------------------------------------------

Likewise, in the event Employee’s employment is terminated, either voluntarily
or involuntarily, for reasons other than his death or Retirement, Employee shall
forfeit all rights to receive any payment provided for herein. Employee
acknowledges and agrees that any benefit provided for herein is merely a
contractual benefit and that nothing contained herein shall be construed as
conferring upon Employee any vested benefits or any vested rights to receive any
payment provided for herein and that any and all payments provided for herein
shall be subject to a substantial risk of forfeiture until such time as said
payments are actually made by Employer.

 

6. Claims Procedure. Any claim for benefits under this Agreement shall be made
in writing to Employer. If any claim for benefits under this Agreement is wholly
or partially denied, notice of the decision shall be furnished to the claimant
within a reasonable period of time, not to exceed 90 days after receipt of the
claim by Employer, unless special circumstances require an extension of time for
processing the claim. If such an extension of time is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed the period of
90 days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date on which
the administrator expects to render a decision.

 

Employer shall provide every claimant who is denied a claim for benefits written
notice setting forth, in a manner calculated to be understood by the claimant,
the following: (i) specific reasons for the denial; (ii) specific reference to
pertinent provisions upon which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the Agreement’s claims review procedure as set forth
below.

 

The claimant may appeal the denial of his claim to Employer for a full and fair
review. A claimant (or his duly authorized representative) may request a review
by filing a written application for review with Employer or its designee (the
“Reviewer”) at any time within 60 days after receipt by the claimant of written
notice of the denial of his claim. The claimant or his duly authorized
representative may request, upon written application to Employer, to review
pertinent documents, and submit issues and comments in writing.

 

6



--------------------------------------------------------------------------------

The decision on review shall be made by the Reviewer, who may, in its or his/her
discretion, hold a hearing on the denied claim; the Reviewer shall make this
decision promptly, and not later than 60 days after Employer receives the
request for review, unless special circumstances require extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of the request for review. If such an
extension of time for review is required, written notice of the extension
(including the special circumstances requiring the extension of time) shall be
furnished to the claimant prior to the commencement of the extension. In the
event that the decision on review is not furnished within the time period set
forth in this paragraph, the claim shall be deemed denied on review.

 

The decision on review shall be in writing and shall include reasons for the
decision, written in a manner calculated to be understood by the claimant, and
specific references to the pertinent provisions in the relevant documents on
which the decision is based.

 

7. Assignment of Rights; Spendthrift Clause. Neither Employee nor Employee’s
estate, or any designated beneficiary shall have any right to sell, assign,
transfer or otherwise convey the right to receive any payment hereunder. To the
extent permitted by law, no benefits payable under this Agreement shall be
subject to the claim of any creditor of Employee or Employee’s estate or any
designated beneficiary, or to any legal process by any creditor of any such
person.

 

8. Unfunded Plan. Employee and Employer do not intend that the amounts payable
hereunder be held by Employer in trust or as a segregated fund for Employee or
any other person entitled to payments hereunder. The benefits provided under
this Agreement shall be payable solely from the general assets of Employer, and
neither Employee nor any other person entitled to payments hereunder shall have
any interest in any assets of Employer by virtue of this Agreement. Employer’s
obligation under this Agreement shall be merely that of an unfunded and
unsecured promise of Employer to pay money in the future. To the extent that
this Agreement may be deemed to be a “pension plan,” Employee and Employer
intend that it be unfunded for federal income tax purposes, as well as for Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

9. Payments and Funding. Any payments under this Agreement shall be independent
of, and in addition to, those under any other plan, program or agreement which
may be in effect between the parties hereto, or any other compensation payable
to Employee or

 

7



--------------------------------------------------------------------------------

Employee’s designee by Employer. This Agreement shall not be construed as a
contract of employment nor does it restrict the right of Employer to discharge
Employee at will or the right of Employee to terminate said Employee’s
employment at will.

 

Employer may, in its sole discretion, purchase an insurance policy on the life
of Employee to fund or assist in the funding of this Agreement. Employee agrees
to promptly supply to Employer and its selected or prospective insurance
carrier, upon request, any and all information requested, in order to enable the
insurance carrier to evaluate the risks involved in providing the insurance
requested by Employer. Any and all rights to any and all benefits under such
insurance policy on the life of Employee shall be solely the property of
Employer and all proceeds of such policy shall be payable by the insurer solely
to Employer, as owner of such policy. Employee specifically waives any rights in
any insurance policy on Employee’s life owned by Employer pursuant to this
Agreement. Such policy shall not serve in any way as security to Employee for
Employer’s performance under this Agreement. The rights accruing to Employee or
any designee hereunder shall be solely those of an unsecured creditor of
Employer and shall be subordinate to the rights of the depositors of Employer.

 

Employer may, in its sole discretion, discharge its liabilities under this
Agreement to Employee, Employee’s designated beneficiary(ies) or Employee’s
estate at any time by the purchase of an annuity from a reputable insurance or
similar company authorized to do, and doing, business in North Carolina and the
assignment of the rights under said annuity to the benefit of Employee,
Employee’s designated beneficiary(ies) or Employee’s estate. If this option is
exercised by Employer, all rights accruing to Employee, Employee’s designated
beneficiary(ies) or Employee’s estate hereunder shall be governed solely by the
annuity contract and any election made under said annuity contract; and Employer
shall be fully discharged from any further liabilities to Employee, Employee’s
designated beneficiary(ies) or Employee’s estate under this Agreement.

 

Employer may, in its sole discretion, discharge its liabilities under this
Agreement to Employee, Employee’s designated beneficiary(ies) or Employee’s
estate at any time by determining the present value of the payments due
hereunder, said amount to be determined by the use of the U.S. Government bond
rate for the nearest year applicable to the time of the payments due hereunder
for the present value computation, and once determined, by payment of said
amount in a lump sum to Employee, Employee’s designated beneficiary(ies) or
Employee’s estate, as applicable.

 

8



--------------------------------------------------------------------------------

10. Survivor Annuities and QDROs. Nothing contained in this Agreement is
intended to give nor shall give any spouse or former spouse of Employee nor any
other person any right to benefits under this Agreement by virtue of sections
401(a)(11) and 417 of the Internal Revenue Code (relating to qualified
preretirement survivor annuities and qualified joint and survivor annuities) or
Internal Revenue Code sections 401(a)(13)(B) and 414(p) (relating to qualified
domestic relations orders).

 

11. Designation of Beneficiary(ies). In order to designate one or more
beneficiaries as described in Paragraph 3 or 4 above, Employee shall file a
written designation with Employer in the form attached as Exhibit A to this
Agreement. Each such designation shall specify, by name(s), the person(s) to
whom any amounts payable under this Agreement shall be paid following Employee’s
death. From time to time, Employee may change or revoke a beneficiary
designation without the consent of the beneficiary(ies) by filing a new
beneficiary designation form with Employer, and the filing of a new designation
form automatically shall revoke any and all designation forms previously filed
with Employer. A beneficiary designation form not properly filed with Employer
prior to Employee’s death shall be of no force or effect under this Agreement.

 

Subject to reasonable restrictions imposed by Employer and to Employer’s right
to refuse to accept such a designation for reasons satisfactory to it, Employee
may designate more than one beneficiary and/or alternative or contingent
beneficiaries, in which case Employee’s designation form shall specify the
relative shares and terms and conditions upon which amounts shall be paid to
such multiple or alternative or contingent beneficiaries.

 

If, at the time of Employee’s death, (i) no beneficiary designation is on file
with Employer, (ii) no beneficiary designated by Employee has survived Employee,
or (iii) there are other circumstances not covered by the beneficiary
designation form on file with Employer, then Employee’s estate conclusively
shall be deemed to be the beneficiary designated to receive any amounts then
remaining payable to Employee under this Agreement.

 

In making all determinations regarding Employee’s beneficiary, the latest
designation form filed by Employee with Employer shall control, and all changes
in circumstances that occur after the filing of that designation shall be
ignored. For example, if Employee’s spouse is designated as beneficiary in the
latest designation filed by Employee but, thereafter, is divorced from Employee,
such designation shall remain valid until and unless Employee files a later
beneficiary designation form with Employer naming a different beneficiary.

 

9



--------------------------------------------------------------------------------

Any check for a payment under this Agreement that is issued on or before the
date of Employee’s death shall remain payable to Employee and shall be handled
accordingly, whether or not the check actually is received by Employee prior to
death. Any check issued after the date of Employee’s death shall be the property
of Employee’s beneficiary(ies) determined in accordance with this Paragraph 11.

 

12. Named Fiduciary and Administrator. (The purpose of this Paragraph is to
comply with ERISA in the event any portion of the Plan is subject to ERISA.) The
named fiduciary shall be Employer. The named fiduciary shall have the authority
to control and manage the operation and administration of this Agreement. The
administration of this Agreement shall be under the supervision of a director,
officer or employee of Employer (hereinafter referred to as the “Administrator”)
designated by the Board of Directors of Employer. It shall be a principal duty
of the Administrator to see that this Agreement is carried out in accordance
with its terms.

 

13. Suicide. In the event Employee commits suicide within two years of the
Effective Date of this Agreement, all payments provided for herein to be paid to
Employee’s designated beneficiary or Employee’s estate shall be forfeited.

 

14. Binding Effect. This Agreement shall be binding upon Employee, his heirs,
personal representatives and assigns, and upon Employer, its successors and
assigns.

 

15. Amendment of Agreement. This Agreement may not be altered, amended or
revoked except by a written agreement signed by Employer and Employee; provided,
however, that if Employer determines to its reasonable satisfaction that an
alteration or amendment of the Agreement is necessary or advisable in order for
the Agreement to comply with the Internal Revenue Code of 1986, as amended, the
Treasury Regulations, or any other applicable tax authority (collectively “Tax
Law”), then, upon written notice to Employee, Employer may unilaterally amend
the Agreement in such manner and to such an extent as it reasonably considers
necessary or advisable in order to comply with the Tax Law. Nothing in this
Paragraph 15 shall be deemed to limit Employer’s right to terminate this
Agreement at any time and without stated cause as provided in Paragraph 5.

 

16. Interpretation. Where appropriate in this Agreement, words used in the
singular shall include the plural and words used in the masculine shall include
the feminine.

 

10



--------------------------------------------------------------------------------

17. Invalid Provision. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were not contained herein.

 

18. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of North Carolina.

 

19. Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and replaces any and all prior agreements and understandings, whether
oral or written, with respect to the subject matter hereof.

 

IN TESTIMONY WHEREOF, Employer has caused this Agreement to be executed in its
corporate name by its Executive Vice President, and attested by its
Secretary/Assistant Secretary, all by the authority of its Board of Directors
duly given, and Employee has hereunto set his hand and adopted as his seal the
typewritten word “SEAL” appearing beside his name, as of the day and year first
above written.

 

This the 25th day of October 2005.

 

FIRST-CITIZENS BANK & TRUST COMPANY

By:

 

/s/ Lou Jones Davis

--------------------------------------------------------------------------------

    Lou Jones Davis     Executive Vice President

 

ATTEST:

/s/ Lee Hardeman

--------------------------------------------------------------------------------

Secretary/Assistant Secretary

 

   

/s/ Frank B. Holding, Jr .

--------------------------------------------------------------------------------

 

(SEAL)

    Frank B. Holding, Jr.    

 

11



--------------------------------------------------------------------------------

DESIGNATION OF BENEFICIARY

 

Pursuant to the terms of the Employee Consultation, Post-Retirement
Non-Competition and Death Benefit Agreement, dated as of July 1, 2005, between
me and FIRST-CITIZENS BANK & TRUST COMPANY, I hereby designate the following
beneficiary(ies) to receive any payments which may be due under such Agreement
after my death.

 

Primary Beneficiary(ies): (If more than one is listed, it is assumed that
Employee intends for all Primary Beneficiaries to share in payments as
co-beneficiaries in the percentages listed, or equally if no percentages are
listed, rather than as alternative or contingent beneficiaries or in any order
of listing or otherwise.)

 

                                                                     %

 

                                                                     %

 

                                                                     %

 

Contingent Beneficiary(ies): (If more than one is listed, it is assumed that, if
no Primary Beneficiary shall survive Employee, Employee intends for all
Contingent Beneficiaries to share in payments as co-contingent beneficiaries in
the percentages listed, or equally if no percentages are listed, rather than in
the order in which they are listed or otherwise. If Employee intends for one or
more Contingent Beneficiary(ies) to receive payments in any particular order or
to the exclusion of any other(s) listed, that should be clearly indicated
below.)

 

                                                                     %

 

                                                                     %

 

                                                                     %

 

This designation hereby revokes any prior designation which may have been in
effect.

 

Date:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

       

Frank B. Holding, Jr.

--------------------------------------------------------------------------------

                Witness

           

Acknowledged by:

 

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

        Date:                                       , 20    

 

12